DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.

Response to Amendment
Claims 1-13, 20-21, 23, 27-28, 31, and 34-97 remain cancelled. Claims 14-18 remain withdrawn. Claims 14-19, 22, 24-26, 29-30,32-33, and 95-96 are pending with claims 19, 22, 24-26, 29-30,32-33, and 95-96 being considered in the present Office action.

The 103 rejections from the last Office action (22 December 2021) are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant makes the following argument:

    PNG
    media_image1.png
    115
    629
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., direct contact) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation “contact” in claim 19 is interpreted as “electronic contact”; the claim(s) is(are) rejected under this interpretation. Alternatively, “contact” may be interpreted as “direct physical contact”; the claim(s) is(are) not rejected under this interpretation but this interpretation is addressed under the “Conclusion” section in view of pertinent art Suzuki et al. (US 2005/0241137).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 19, 22, 24-26, 29, 30, 32, 33, 95 and 96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (US 2012/0058397, of record) and Kobori et al. (US 2012/0040250, of record), hereinafter Zhamu and Kobori. 
Please note: “contact” in claim 19 is interpreted as “electronic contact”; the claims are rejected under this interpretation. Alternatively, “contact” may be interpreted as “direct physical contact”; this interpretation is addressed under the “Conclusion” section.
Regarding Claims 19, 22, 24-26, 29, 33, 95 and 96, Zhamu teaches a moving object/electric appliance (i.e., electric vehicle) comprising a lithium ion battery comprising a positive electrode (cathode), negative electrode (anode) and an electrolyte solution (paras. [0002], [0017], [0024], [0054], and [0066]). The positive electrode comprises a polyvinylidene fluoride (PVDF) binder (para. [0054]), a lithium iron phosphate active material particle having a dimension of smaller than 10 µm (paras. [0014] and [0016]), an acetylene black particle (paras. [0018], [0045], [0067]), and net-like graphene wherein the net-like graphene is larger than the active material particle (i.e., graphene sheets encompass a plurality of primary active material particles, where the graphene sheets form a 3-D network, see e.g., para. [0028], [0030], [0077], and Figs. 1 and 6). The net-like graphene comprises 1 carbon sheet or 2-100 graphene sheets that are stacked, see e.g., paras. [0015], and [0069]. The acetylene black material enables electronic contact with the cathode active material and a graphene sheet such that a 3-D network of electron-conducting paths are formed, thereby enabling a high-rate capable cathode, para. [0013]. In view of the foregoing, Zhamu teaches the active material particles are in electronic contact with the current collector via the carbon materials forming the 3-D network which enables the high-rate of the cathode. 
Zhamu shows the carbon black particle is smaller than the cathode active material particle, see e.g., Fig. 1(B), but does not disclose the particle size of acetylene black; however, Kobori teaches incorporating conductive carbonaceous materials such as particulate carbon blacks (e.g., acetylene black) in the electrode active material layer, preferably having a mean particle diameter of about 20 to 50 nm, improves electron conduction between the electrode active material and the current collector and efficiently decreases volume resistivity of the electrode active material layer, see e.g., para. [0100]. It would be obvious to one having ordinary skill in the art the acetylene black particles in the electrode of Zhamu has a particle size of 20 nm to 50 nm to improve electron conduction between the electrode active material and the current collector and efficiently decrease volume resistivity of the electrode active material layer, as suggested by Kobori. The modification of Zhamu with Kobori teaches the acetylene black particle (i.e., 20 nm to 50 nm) is smaller than the lithium iron phosphate active material particle (less than 1 micrometer).
Regarding Claim 30, Zhamu does not describe the electrolyte components in the lithium ion battery. However, Kobori teaches cyclic esters, such as ethylene carbonates (EC), are well known in the art of lithium ion battery electrolyte compositions, see e.g., paras. [0197-201], and [0220]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. Therefore, it would have been obvious for a person of ordinary skill in the art the electrolyte of Zhamu comprises ethylene carbonate, as doing so is taught by prior art and within the design choice of the practitioner in the art.
Regarding Claim 32, 33 and 96, Zhamu suggest the use of the lithium ion batteries in a moving object/electric vehicle but not in a hybrid vehicle or as an auxiliary power. However, Kobori teaches lithium ion batteries are well suited for not only electric vehicles, but as an auxiliary power supply (i.e., hybrid vehicle, laptop) and in electric appliances (power tools, mobile phones, etc.) due to the high energy density and high voltage (high output and input characteristics) these batteries offer, see e.g., paras. [0002], and [0007]. It would be obvious to one having ordinary skill in the art to use the lithium ion battery of Zhamu in a hybrid vehicle or as an auxiliary power supply in light of the high energy density and high voltage these batteries provide, thereby satisfying the needs of the application. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. Therefore, it would have been obvious for a person of ordinary skill in the art the battery of Zhamu is utilized in a hybrid vehicle or laptop as an auxiliary power supply, as doing so is taught by prior art and within the design choice of the practitioner in the art and provides the high energy density and high voltage necessary to accommodate the application(s) successfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al. (US 2005/0241137) makes obvious direct physical contact (not claimed) of the active material particles with the current collector from the view point of reducing contact resistance between the current collector and particles (para. [0079]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729